NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AHADI ABU-AL MUHAMMAD, AKA                      No. 16-55730
Onofre Tommy Serrano,
                                                D.C. No. 2:13-cv-00208-AB-PLA
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CITY OF LONG BEACH; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Ahadi Abu-al Muhammad, a.k.a Onofre Tommy Serrano, appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

various claims stemming from his arrest and detainment. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)).

We reverse and remand.

      Dismissal of Muhammad’s action was premature because the allegations that

Muhammad was stopped and arrested based on Muhammad’s race, liberally

construed, are “sufficient to warrant ordering [defendants] to file an answer.”

Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir. 2012). We reverse the

judgment and remand for further proceedings.

      REVERSED and REMANDED.




                                          2                                   16-55730